PER CURIAM.
The state appeals the trial court’s dismissal of count one of the information charging Brian Demps with violating section 893.13(l)(e), Florida Statutes (1999). As this Court has previously rejected challenges on the statute’s constitutionality based on due process, equal protection, vagueness and establishment clause grounds, we reverse and remand with directions for the trial court to reinstate count one of the information. See State v. Glover, 776 So.2d 1129 (Fla. 1st DCA 2001); State v. McClellan, 765 So.2d 807 (Fla. 1st DCA 2000).
REVERSED and REMANDED with directions.
BARFIELD, WOLF and LEWIS, JJ., CONCUR.